        Case 4:20-cv-00529-JM-BD Document 47 Filed 09/08/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

MU’MIN ABDULAZIZ/ASKEW,
ADC #082276                                                                      PLAINTIFF

V.                               CASE NO. 4:20-CV-529-JM-BD

DEXTER PAYNE, et al.                                                         DEFENDANTS

                                             ORDER

       The Court has received a Recommendation to deny Mr. Abdulaziz/Askew’s motion for

preliminary injunctive relief.    After careful review of the Recommendation, the Plaintiff’s

objections and a de novo review of the record, the Court concludes that it should be, and hereby

is, approved and adopted as this Court’s findings in its entirety.

        Mr. Abdulaziz/Askew’s motion for preliminary injunctive relief (Doc. No. 26) is

DENIED.

       IT IS SO ORDERED this 8th day of September, 2020.




                                              _______________________________
                                              UNITED STATES DISTRICT JUDGE
